Citation Nr: 9925595	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1996, which declined to reopen a previously denied 
claim for entitlement to service connection for paranoid 
schizophrenia.  A hearing was held in May 1999 in Washington, 
D.C., before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by the Board in September 1995.  

2.  Evidence received since then includes medical evidence 
concluding that the onset of the veteran's paranoid 
schizophrenia was in service.

3.  Paranoid schizophrenia was of service onset.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
psychiatric disorder is reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  Paranoid schizophrenia was incurred in active peacetime 
service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

Entitlement to service connection for a psychiatric disorder 
was denied by the Board in September 1995.  That decision is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 1991).  However, if 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).  
Although the September 1995 Board decision denied the claim 
on the basis that no new and material evidence had been 
submitted subsequent to prior, final RO decisions, in 
considering whether there is "new and material evidence," 
all evidence submitted since the last time that the claim was 
finally disallowed on any basis must be considered.  Evans v. 
Brown, 9 Vet.App. 27 (1996).  

Subsequent to the RO's denial of the veteran's request to 
reopen the claim, the U.S. Court of Appeals for the Federal 
Circuit issued a decision that altered the standard used to 
determine whether evidence is "new and material."  
Specifically, requirement of a reasonable possibility that 
the new evidence would result in a change in outcome, as set 
forth in Colvin v. Derwinski, 1 Vet.App. 171 (1991), was 
found to be more stringent than, as well as inconsistent 
with, the pertinent regulation.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to Hodge, "new and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge.  Accordingly, the 
veteran's claim must be considered pursuant to the Hodge 
standard.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991). 

Evidence of record at the time of the September 1995 decision 
consisted of service medical records, VA treatment records 
dated from 1980 to 1992, several written statements from the 
veteran's mother, testimony provided by the veteran at a 
hearing in April 1992, as well as his written correspondence, 
a letter from a private psychiatrist dated in August 1986, 
and a letter from Ohio State University dated in December 
1979.  The VA treatment records included a note by a VA 
social worker dated in February 1986, which summarized that 
the veteran was a normal teenager, had some problems in 
service, which had quickly escalated to schizophrenia in the 
first year after service.  However, the 1986 letter from a 
private psychiatrist, Dr. Goold, noted a history of pertinent 
symptoms beginning in 1984.  Moreover, the September 1980 VA 
treatment record did not date the onset of symptoms to 
service, and the Social Worker's report had been based 
entirely on history provided by the veteran and his mother, 
which was contradicted in some aspects by other evidence of 
record.  Accordingly, the veteran's claim was denied.

Evidence received since that decision includes statements 
dated in 1996 and 1999 from two private psychiatrists, E. M. 
Gutman, M.D., and M. S. Lane, M.D., both of whom suggested a 
causal connection between the veteran's service and currently 
diagnosed paranoid schizophrenia.  Unlike the social worker's 
1986 statement, these conclusions were based on a more 
balanced history which, rather than the "normal" childhood 
reported to the social worker, included several traumatic 
incidents that occurred prior to service, including the 
divorce of the veteran's parents, which had necessitated 
psychiatric treatment at the age of twelve.  Consequently, 
this evidence is so significant that it must be considered in 
connection with the evidence previously of record.  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old, to determine whether a 
well-grounded claim has been submitted, and, if so, decide 
the issue on the merits.  Elkins v. West, 12 Vet.App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  

Despite the RO's limitation of the basis of its denial of the 
veteran's claim to a lack of new and material evidence, we do 
not believe the veteran will be prejudiced by our deciding 
the case on the merits at this time.  He has been given 
adequate notice of the need to submit evidence, and, indeed, 
he has submitted numerous items of evidence; he has appeared 
at a hearing; and his testimony at the hearing was primarily 
focused on the underlying issue of service connection for a 
psychiatric disorder.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).

B.  Whether the Claim is Well Grounded 

As indicated above, the next matter for consideration is 
whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Elkins; Winters; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen, at 137; Heuer v. Brown, 7 
Vet.App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

As to the first element, current disability, the medical 
evidence of records shows the veteran continues to be treated 
for paranoid schizophrenia.  The second and third elements, 
inservice incurrence and a nexus to current disability, are 
satisfied by the letters from Dr. Gutman and Dr. Kane, both 
of whom posited a connection between service and current 
disability, based on a history of observable symptoms 
provided by the veteran and his mother.  See Falzone v. 
Brown, 8 Vet.App. 398 (1995).  In this regard, although in 
Dr. Gutman's letter the connection was expressed in somewhat 
cautious terms, Dr. Kane was more definitive in his letter, 
and Dr. Gutman's opinion, viewed in its full context, is not 
too speculative.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  Consequently, the claim is well-grounded.

C.  Merits

Concerning the merits of the claim, service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  If the disability is a psychosis, 
service connection may be established if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed above, there 
is competent evidence of inservice incurrence, current 
disability, and a nexus between the inservice symptoms and 
current disability.  A discussion of the merits involves 
weighing the positive and negative evidence, and assessing 
the credibility of the evidence.  If the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

Although there were no relevant complaints or abnormal 
findings in service, the veteran was seen in September 1980, 
16 months after his discharge, complaining of depression and 
problems with his temper.  He blamed his current depression 
on his father's remarriage.  Although he did not voice any 
complaints relating to service, he was noted to be evasive 
and guarded.  Psychological test results were felt to be 
consistent with schizophrenia, chronic undifferentiated type, 
anxiety reaction in schizoid personality, and/or depressive 
reaction in schizoid personality.  On the last occasion he 
was seen, he was not exhibiting any behavior suggestive of a 
psychosis.  

He was next seen in July 1984, when he was hospitalized for 
treatment of paranoid schizophrenia.  Subsequently records 
show his periodic continued treatment of paranoid 
schizophrenia, with varying degrees of exacerbation and 
remission.  Several statements from the veteran's mother, 
with whom he lived at the time, are to the effect that upon 
his return from military service, she had observed marked 
changes in his behavior, including violent, abusive actions, 
withdrawal, inability to concentrate, and increasingly 
paranoid behavior.  Initially, she felt that he had just 
become a "nasty person," but she tried to get him to seek 
treatment, which he refused.  Inadequate academic performance 
was noted in a December 1979 letter from his advisor at Ohio 
State University.

Although many of the subsequent medical records date the 
onset of the veteran's schizophrenia to 1984 or even 1985, 
there is contemporaneous medical evidence of psychosis in 
1984, and psychological testing in 1980 was suggestive of 
schizophrenia.  Moreover, Dr. Gutman, in his October 1996 
evaluation, noted that there was a "high index of 
suspicion" that he had developed symptoms of paranoid 
schizophrenia while in service, and that the prodromal and 
incipient part of his illness began prior to his discharge.  
He currently continued to require psychiatric treatment for 
the condition.  Although his opinion was based in part on a 
history of a diagnosis of schizophrenia in 1980, we note that 
although he was not definitively diagnosed at that time, 
there was sufficient evidence on psychological testing to 
suggest schizophrenia.  

More importantly, Dr. Kane based his opinion that the veteran 
"developed his chronic paranoid schizophrenia during the 
time he served in the Army" on evidence which included Dr. 
Gutman's report, as well as the psychological testing report 
of September 1980.  Thus, any deficiencies in Dr. Gutman's 
report regarding the time of initial diagnosis or certainty 
of a connection to service are cured by Dr. Kane's letter.  
Further, his review of contemporaneous evidence in connection 
with his opinion renders his opinion more credible than other 
medical opinions of record, which only considered evidence 
after 1984.  Consequently, the weight of the evidence 
supports the grant of service connection for paranoid 
schizophrenia.  









ORDER

Service connection for paranoid schizophrenia is granted.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

